Title: From John Adams to Boston Patriot, 3 July 1809
From: Adams, John
To: Boston Patriot


				
					Sirs,
					Quincy, July 3, 1809.
				
				On the 13th of July I wrote to the Comte De Vergennes the following letter:Paris July 13, 1781.Sir,I have the honor to inclose to your excellency, some remarks upon the articles to serve as a basis of the negociation for the re-establishment of peace, which you did me the honor to communicate to me.As I am unacquainted, whether you desired my sentiments upon these articles, merely for your own government, or with a design to communicate them to the Imperial Courts, I should be glad of your excellency’s advice concerning them. If your excellency is of opinion there is any thing exceptionable, or which ought to be altered, I should be glad to correct it. Or if I have not perceived the points or questions, upon which you desired my opinion, I shall be ready to give any farther answers.

I have the honor to be, with great respect your excellency’s most obedient and most humble servant,J. Adams.His excellency the Comte De Vergennes.Answer of the Minister Plenipotentiary of the United States
of America, to the articles to serve as a basis to the negociation, for the re-establishment of peace.Articles pour servir de base á la négociation du rétablissement de la paix.ARTICLE I.Il sera traité entre la Grande Bretagne et les Colonies Américaines, du retablissement de la paix en Amerique;
mais sans l’intervention d’aucunes des autres parties belligerentes, ni même celle des deux Cours Impériales, à
moins que leur mediation n’ait eté formellement démandée et accorde sur cet objet.ANSWER.The United States of America, have no objection, provided their allies have none, to a treaty with Great Britain, concerning the re-establishment of peace in America,
or to another concerning the re-establishment of commerce
between the two nations, consistent with their obligations
to France and Spain, without the intervention of any of
the other belligerent parties, and even without that of the two Imperial Courts, at least unless their mediation should
be formally demanded and granted upon this object, according to the first article communicated to me.ARTICLE II.Cette paix particuliére ne pourra cependant être signée que conjointement, et en même temps avec celle des puissances dont les intêrêts auront êté traitées par les Cours
mediatrices. Les deux Paix, moiennant cela, quoiqu’elles pourront être traitées separément ne devant point pouvoir être conclües, l’une sans l’autre; on aura soin d’informer constamment les Mediateurs de la marche et de
l’etat de celle qui regarde la Grande Bretagne et les Colonies á fin que la médiation soit a même de pouvoir se
régler pour la marche de celle qui lui est confiée d’apres l’etat de la negociation relative aux Colonies; et l’une et
l’autre des deux pacifications qui auront êté conclües en
même tems quoique séparément devront être solemnellement garanties par les Cours médiatrices et toute autre
puissance neutre, dont les parties belligerentes pourront
juger á propos de reclamer la garantie.ANSWER.The United States have nothing to say, provided their
allies have not, against the second article.ARTICLE III.Pour rendre les negociations pacifiques indépendantes
des événemens toujours incertains de la guerre, qui pourroient en arreter, ou, au moins, en retarder les progrés,
il y aura un armistice général entre toutes les parties pendant le terme d’une année á compter du  du mois
de de la presente, on de années a compter
du du mois de de l’année 1782. S’il
arrivoit que la paix générale ne fût point retablie dans le
cours du premier terme, Et pendant la durée de l’un on
de l’autre de ces deux termes toutes choses devront rester
dans l’etat ou elles se trouveront avoir êté au jour de la
signature des presents articles préliminaires.ANSWER.To the armistice and the statu quo in the third article,
the United States have very great objections, which indeed are so numerous and decisive, and at the same time
so obvious, as to make it necessary to state them in detail.The idea of a truce is not suggested in these articles; but as it is mentioned in some observations shewn me by
his excellency the Comte De Vergennes, it may be necessary for me to add, that the United States are so deeply
impressed with an apprehension that any truce whatsoever would not fail to be productive of another long and
bloody war, at the termination of it, and that a short truce
would be, in many ways, highly dangerous to them, that
it would be with great reluctance, that they should enter
into any discussion, at all, upon such a subject. Two express conditions would be indispensable preliminaries to
their taking into consideration the subject of a truce at all.
The first is, that their allies agree, that the treaties now
subsisting remain in full force, during and after the truce,
until the final acknowledgment of their independence by
Great Britain. The second is, the antecedent removal
of the British land and naval armaments from every part
of the United States. Upon these two express conditions,
as preliminaries, if a truce should be proposed for so long
a period, or for an indefinite period, requiring so long
notice, previous to a renewal of hostilities, as to evince
that it is, on the part of Great Britain, a virtual relinquishment of the object of the war, and expedient only
to avoid the mortification of an express acknowledgment
of the independence and sovereignty of the United States,
they, with the concurrence of their allies, might accede
to it. It is requisite, however, to add—1. That the
United States cannot consider themselves bound by this
declaration unless it should be agreed to before the opening of another campaign. 2. That it is not in the power of the crown of Great Britain, by the constitution of that kingdom, to establish any truce or even armistice,
with the United States, which would not be illusory without the intervention of an act of Parliament, repealing or
suspending all their statutes which have any relation to
the United States or any of them. Without this, every
Officer of the navy would be bound by the laws, according to the maxims of their constitution to seize every
American vessel that he should find, whose papers and
destination should not be found conformable to those
statutes, and every French, Spanish, Dutch or other foreign vessel, which he should find going to or coming from
America, notwithstanding any convention that it is in the
power of the crown to make.After all, the greatest difficulty does not lie in any thing
as yet mentioned. The great question is, in what character are the United States to be considered? They
know themselves to be a free, sovereign and independent
State, of right and in fact. They are considered and acknowledged as such by France. They cannot be represented in a Congress of Ministers from the several powers of Europe, whether their representative is called ambassador, minister, or agent, without an acknowledgment
of their independence, of which the very admission of a
representative from them, is an avowal. Great Britain
cannot agree with their representative upon a truce, or
even an armistice, without admitting their freedom and
independence.As there is upon earth, no judge of a sovereign State
but the nation that composes it, the United States can
never consent that their independence shall be discussed
or called in question, by any sovereign or sovereigns,
however respectable, nor can their interests be made a
question in any Congress in which their character is not
acknowledged, and their minister admitted; if therefore,
the two Imperial Courts would acknowledge and lay
down as a preliminary the sovereignty of the United
States, and admit their minister to a Congress; after
this, a treaty might be commenced between the minister
of Great Britain and the minister of the United States,
relative to a truce or peace and commerce, in the manner
proposed, without any express acknowledgment of their
sovereignty by Great Britain, until the treaty should be
concluded.The sovereigns of Europe have a right to negociate
concerning their own interests, and to deliberate concerning the question whether it is consistent with their dignity
and interests to acknowledge expressly the sovereignty of
the United States, and to make treaties with them, by
their ministers, in a congress or otherwise; and America
could make no objection to it. But neither the United
States nor France can ever consent that the existence of
their sovereignty shall be made a question in such congress, because, let that congress determine as it might, their sovereignty, with submission only to divine Providence never can, and never will be given up.As the British Court, in first suggesting the idea of a Congress to the Imperial Courts, insisted upon the annihilation of the League, as they were pleased to call it, and
their rebel subjects, as they were pleased again to phraze
it, and upon the return of these to their allegiance and
obedience, as preliminaries to any Congress or mediation,
there is too much reason to fear that the British ministry
have no serious intentions or sincere dispositions for peace,
and that they mean nothing but amusement.—Because
the support of the sovereignty of the United States was
the primary object of the war on the part of France and
America; the destruction of it, that of Great Britain;
if therefore the treaty between France and America were
annulled, and the Americans returned to the domination
and monopoly of Great Britain, there would be no need
of troubling all Europe with a Congress to make peace.
All points between France, Spain and Great Britain
might be easily adjusted among themselves. Surely the
affairs of Great Britain are in no part of the world so
triumphant, nor those of any of their enemies so adverse
as to give this ministry any serious hopes that France and
America will renounce the object of the war. There must
therefore be some other views.It is not difficult to penetrate the design of the British
ministry upon this, any more than upon former occasions.
They think that a distrust of them and a jealousy that
they would not adhere, with good faith, to the propositions of reconciliation which they have made, from time
to time, were, in the minds of the Americans, the true
cause why those propositions were not accepted. They
now think, that, by prevailing on the two Imperial
Courts, and other Courts, to warranty to the Americans
any similar terms they may propose to them, they shall
remove this obstacle, and by this means, although they
know that no public authority in America will agree to
such terms, they think they shall be able to represent things in such a light as to induce many desertions from,
the American army and many apostacies from the American Independence and alliance. In this way they would
pursue their long practised arts of seduction, deception
and division. In these again, as in so many former attempts, they would find themselves disappointed, and
would make very few deserters or apostates. But it is to
be hoped, that the powers of Europe will not give to
these superficial artifices, with which that ministry have
so long destroyed the repose of the United States, and
of the British dominions at home and abroad, and disturbed the tranquility of Europe, so much attention as
to enable them to continue, much longer, such evils to
mankind.J. Adams.Paris, July 13, 1781.My next letter will contain a continuation of the correspondence with the French minister.
				
					John Adams.
				
				